                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:20-CV-00048-D

JACK H. JONES,                                 )
                                               )
                       Plaintiff,              )
                                               )
                       ~                       )       ORDER FOR PAYMENT OF
                                               )       ATTORNEY FEES UNDER THE
KILOLO KIJAKAZI, 1                             )       EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security,        )
                                               )
       Defendant.                              )
______________                                 )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,700.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, Daniel

R. Lauffer, and mailed to his office at 100 East Parrish Street, Ste. 200, Durham, NC 27701, in

accordance with Plaintiffs assignment to his attorney of his right to payment of attorney's fees

under the Equal Access to Justice Act.

       SO ORDERED this _ _._f+f_ _ day of August, 2021




                                               JAMES C. DEVER III
                                               UNITED STATES DISTRICT JUDGE



1
 Kilolo Kijakazi is now the Commissioner of Social Security and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social
Security Act, 42 USC 405(g)(action survives regardless of any change in the person
occupying the office of Commissioner of Social Security).




         Case 4:20-cv-00048-D Document 31 Filed 08/11/21 Page 1 of 1
